FORM 8-K UNITED STATE SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 28, 2014 ARTISANAL BRANDS, INC . (Exact name of registrant as specified in its charter) New York 0-26112 41-1759882 (Stateof Jurisdiction) (Commission File Number) (IRS Employer ID No.) 31-00 47th Avenue, Suite 1205 Long Island City, New York (Address of Principal Executive offices) (Zip Code) Registrant
